DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 9/29/2022, which has been entered and made of record.  Claims 21, 25, 26, 36, 38, 40 are amended.  Claim 39 is cancelled. New claim 41 is added.  Claims 21-36, 38-41 are pending in the application. 

Response to Arguments
Applicant’s arguments with respect to claim 21, 31 have been considered. The newly made amendments to the claims change the scope and therefore a rejection on new grounds is provided. See detailed rejection.
 	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-36, 38-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1-3, 5, 5, 6, 8-11, 11-14, 16, 18-20 respectively of copending Application No. 16/826,990 (reference application) [Latest claim set of 7/13/2022 is considered for this rejection] in view of Farabet et al. (US 2019/0303759; provisional application 62/648,399, filed on Mar 27, 2018). 
Although the claims at issue are not identical, they are not patentably distinct from each other because, the subject matters are same and the claims of the instant application are an obvious variant of the corresponding claims of the reference application, except the limitation, performing a ray casting simulation on the three-dimensional map. Furthermore, scopes of the claims in the instant application are met and encompassed by the corresponding claims of the reference application except the limitation, performing a ray casting simulation on the three-dimensional map. The apparent difference in the claims’ recitation as listed above is simply emanating from the way or choice of wording used in reciting the claims, but the material recited therein is considered substantively equivalent, met and encompassed by the respective claims of the reference application.

Therefore, as stated above, independent claim 21 of the application teaches all the limitations of claim 1 of the reference application, except, performing a ray casting simulation on the three-dimensional map.
However, Farabet discloses training deep neural networks (DNNs) using sensor data. DNNs can be tested in a simulated environment – to control a virtual vehicle in the simulated environment or to otherwise test, verify, or validate the outputs of the DNNs. Prior to use by the DNNs, virtual sensor data generated by virtual sensors within the simulated environment may be encoded to a format consistent with the format of the physical sensor data generated by the vehicle (abstract in Farabet. Also see ¶0118-¶0124 and fig. 23-24 in provisional of Farabet). Farabet discloses that RADAR and/or LIDAR may be simulated using ray-tracing techniques (¶0097 in Farabet and ¶0124 in provisional of Frabet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the concept of a virtual ray casting simulation taught by Farabet/provisional of Farabet into the invention disclosed by claim 1 of the patent, to obtain, performing a ray casting simulation on the three-dimensional map, because, it would increase the versatility of the overall system by providing additional option to implement the LIDAR as a virtual component. This can be achieved by combining prior art elements according to known method to yield predictable results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

 	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-23, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US 10839530; hereinafter Berger) in view of Farabet et al. (US 2019/0303759; hereinafter Farabet). The citation is provided from both the PGPub and the provisional application (62/648,399, filed on Mar 27, 2018; hereinafter Farabet-p).


Regarding claim 21, Berger discloses a computer-implemented method (abstract, Col 3, line 18, claim 12 and dependents, fig. 2) comprising: 
obtaining a three-dimensional map of an environment (For example, the point clouds may be captured using a lidar sensor mounted on a moving vehicle and the moving points appearing in a sequence of captured point clouds may be detected using a recurrent neural network – Col. 3, lines 17-21.
To simplify tracking a scene using a sensor attached to a moving vehicle, the motion of the sensor may be decoupled from the motion of dynamic object – Col. 4, lines 21-24
The points in one step may be voxelized to obtain a 3D occupancy grid – Col. 3, lines 52-53
For example, the point cloud 102 may be determined by applying bundle adjustment processing (e.g., using a SLAM (Simultaneous Localization And Mapping) algorithm) to a set of lidar sensor scans taken at different times and/or locations within the space – Col. 5, lines 53-57); 
determining a trajectory that describes a series of locations of a virtual object relative to the environment over time (Systems and methods for detecting moving points in point clouds. For example, the point clouds may be captured using a lidar sensor mounted on a moving vehicle and the moving points appearing in a sequence of captured point clouds may be detected using a recurrent neural network – Col. 3, lines 17-21. UI 1240 could be a VR device, fig. 12. Projection determination at step 230 uses ray tracing, understood as virtual processing – Col. 10, lines 20-25
 
For example, the sequence of point clouds may correspond to a path through a space for vehicle with a lidar sensor that captures points while moving along the path (e.g., moving down a street). For example, the points of the current point cloud 1502 may correspond to the points detected with the lidar sensor during a period of time (e.g., a 600 ms period) corresponding to a step along the path – Col. 20, lines 58-64
 
Data from multiple lidar scans taken at different times and/or from different locations may be used to generate (e.g., using a bundle adjustment process) the point cloud. Information about whether objects reflected in the point cloud are moving may be available by comparing lidar scans from different times. For example, a probability that a point in the point cloud corresponds to moving or static (i.e., not moving) object may be determined based on intersection tests. A fully connected CRF may be applied to these motion probabilities (or other indications) to determine motion labels for points of the point cloud. These motion labels in the point cloud may be propagated (e.g., a channel of projected data) to an augmented image that is input to the two-dimensional convolutional neural network and used for semantic segmentation to assist in distinguishing certain classes of objects that can be static or moving – Col. 5, lines 19-34); 
performing ray casting on the three-dimensional map according to the trajectory to generate an initial three-dimensional point cloud that comprises a plurality of points descriptive of at least a portion of the environment (For each point in a point cloud, there was at least one a ray shooting from the Lidar sensor (source) to the location of the point (destination) – Col. 13, lines 41-44
The position and orientation of an image sensor when it was used to capture the image 108 may be correlated (e.g., using a bundle adjustment algorithm such as SLAM) with a position and orientation in the point cloud 102 model of the space. For example, a projection may be determined by ray tracing to associate pixels of the image with the nearest points from the point cloud along respective rays from the image sensor location that are associated with the pixels – Col. 6, lines 32-40); 
processing, using a machine-learned model, the initial three-dimensional point cloud to predict a respective probability of error for a respective point of the plurality of points of the initial three-dimensional point cloud (step 250-260, fig. 2, abstract, step 710, 9 fig. 7.
The 2D CNN semantic segmentation module 120 includes a two-dimensional convolutional neural network that is trained to receive an augmented image 112 as input and output label predictions for pixels of the augmented image 112. The two-dimensional convolutional neural network may be trained with augmented images generated in the same way as the augmented images processed during inference – Col. 7, lines 10-16. Also see Col. 10, lines 65-67.
A recurrent neural network (RNN) may be used to detect and track objects in an end-to-end fashion, Col 3, lines 46-48, lines57-63.
For example, a probability that a point in the point cloud corresponds to moving or static (i.e., not moving) object may be determined based on intersection tests. A fully connected CRF may be applied to these motion probabilities (or other indications) to determine motion labels for points of the point cloud – Col. 5, lines 24-29. The points classified as moving (versus static) may be removed before the point cloud is accumulated for further analysis – Col. 3, lines 39-42, fig. 20. Moving object points are understood attached with probability of error or probability of dropout.
The process 200 includes mapping 260, by reversing the projection, predictions of the semantic labeled image to respective points of the point cloud to obtain a semantic labeled point cloud (e.g., the labeled point cloud 132) – Col. 11, lines 31-35); and 
generating an adjusted three-dimensional point cloud from the initial three-dimensional point cloud based at least in part on the respective probability of error predicted by the machine- learned model for the respective point of the plurality of points of the initial three-dimensional point cloud (step 270, fig. 2, Col. 11, lines 49- Col. 12, line 2. The points classified as moving (versus static) may be removed before the point cloud is accumulated for further analysis – Col. 3, lines 39-42, fig. 20. Also see Col 22, lines 1-10.
For example, a probability that a point in the point cloud corresponds to moving or static (i.e., not moving) object may be determined based on intersection tests – Col. 5, lines 24-26.
For example, the predictions (1550, 1552, and 1554) may be voxelized predictions with a value for a voxel representing an estimate of a probability that points in the voxel are moving rather than static. For example, a threshold (e.g., 0.5) may be applied to predictions (1550, 1552, and 1554) to determine moving or static labels for points of a corresponding voxel of a corresponding point cloud (e.g., the current point cloud 1502) – Col. 21, lines 59-66.
Also see abstract).
Although Berger discloses ray casting on the three-dimensional map, it does not explicitly mention performing a ray casting simulation on the three-dimensional map.
However, Farabet discloses training deep neural networks (DNNs) using sensor data. DNNs can be tested in a simulated environment – to control a virtual vehicle in the simulated environment or to otherwise test, verify, or validate the outputs of the DNNs. Prior to use by the DNNs, virtual sensor data generated by virtual sensors within the simulated environment may be encoded to a format consistent with the format of the physical sensor data generated by the vehicle (abstract in Farabet. Also see ¶0118-¶0124 and fig. 23-24 in Farabet-p). Farabet discloses that RADAR and/or LIDAR may be simulated using ray-tracing techniques (¶0097 in Farabet and ¶0124 in Frabet-p).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the concept of a virtual ray casting simulation taught by Farabet/Farabet-p into the invention disclosed by Berger, to obtain, performing a ray casting simulation on the three-dimensional map, because, it would increase the versatility of the overall system by providing additional option to implement the LIDAR as a virtual component. This can be achieved by combining prior art elements according to known method to yield predictable results.
Regarding claim 22, Berger in view of Farabet discloses the computer-implemented method of claim 21, wherein the respective probability of error comprises a dropout probability (For example, a probability that a point in the point cloud corresponds to moving or static (i.e., not moving) object may be determined based on intersection tests. A fully connected CRF may be applied to these motion probabilities (or other indications) to determine motion labels for points of the point cloud – Col. 5, lines 24-29. The points classified as moving (versus static) may be removed before the point cloud is accumulated for further analysis – Col. 3, lines 39-42, fig. 20. Moving object points are understood attached with probability of error or probability of dropout.)

Regarding claim 23, Berger in view of Farabet discloses the computer-implemented method of claim 22, wherein generating the adjusted three-dimensional point cloud from the initial three-dimensional point cloud comprises removing the respective point based on the respective dropout probability for the at least one point (For example, a probability that a point in the point cloud corresponds to moving or static (i.e., not moving) object may be determined based on intersection tests. A fully connected CRF may be applied to these motion probabilities (or other indications) to determine motion labels for points of the point cloud – Col. 5, lines 24-29. The points classified as moving (versus static) may be removed before the point cloud is accumulated for further analysis – Col. 3, lines 39-42, fig. 20. Moving object points are understood attached with probability of error or dropout probability.
 For example, the predictions (1550, 1552, and 1554) may be voxelized predictions with a value for a voxel representing an estimate of a probability that points in the voxel are moving rather than static. For example, a threshold (e.g., 0.5) may be applied to predictions (1550, 1552, and 1554) to determine moving or static labels for points of a corresponding voxel of a corresponding point cloud (e.g., the current point cloud 1502) – Col. 21, lines 59-66).

Regarding claim 27, Berger in view of Farabet discloses the computer-implemented method of claim 21, further comprising feeding the adjusted three-dimensional point cloud as LiDAR data input to an autonomy computing system of an autonomous vehicle to test a performance of the autonomy computing system of the autonomous vehicle in the environment (The forward-pass recurrent neural network 1510 may include one or more recurrent layers that take a hidden state (1512, 1514, or 1516) from a previous time step as input/feedback. For example, the hidden state 1514 may include a voxelized activation based on the previous point cloud 1504. The backward-pass recurrent neural network 1520 may include one or more recurrent layers that take a hidden state (1518, 1522, or 1524) from a next time step as input/feedback – Col. 21, lines 42-50).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Berger in view of Farabet and further in view of Qian et al. (US 2017/0200309).

Regarding claim 28, Berger in view of Farabet discloses the computer-implemented method of claim 21, wherein obtaining the three- dimensional map of the environment comprises generating the three-dimensional map, and wherein generating the three-dimensional map comprises: 
obtaining a plurality of sets of real-world LiDAR data physically collected by one or more LiDAR systems in the environment (Data from multiple lidar scans taken at different times and/or from different locations may be used to generate (e.g., using a bundle adjustment process) the point cloud. Information about whether objects reflected in the point cloud are moving may be available by comparing lidar scans from different times. For example, a probability that a point in the point cloud corresponds to moving or static (i.e., not moving) object may be determined based on intersection tests. A fully connected CRF may be applied to these motion probabilities (or other indications) to determine motion labels for points of the point cloud. These motion labels in the point cloud may be propagated (e.g., a channel of projected data) to an augmented image that is input to the two-dimensional convolutional neural network and used for semantic segmentation to assist in distinguishing certain classes of objects that can be static or moving, Col 5, lines 19-34); 
removing one or more moving objects from the plurality of sets of real-world LiDAR data (a prediction value (e.g., a probability) for a voxel may be mapped one or more points in the voxel and appended as another data channel for those points. In some implementations, points corresponding to a voxel classified as moving may be removed from the point cloud 1502 to enable processing on static points. For example, the process 2000 of FIG. 20 may be implemented to identify and remove moving points from point clouds that are accumulated for analysis (e.g., for semantic segmentation), Col 22, lines 1-10);
associating the plurality of sets of real-world LiDAR data to a common coordinate system to generate an aggregate LiDAR point cloud (For example, the process 2000 of FIG. 20 may be implemented to identify and remove moving points from point clouds that are accumulated for analysis (e.g., for semantic segmentation), Col 22, lines 1-10. …combine the first voxelized activation and the second voxelized activation to obtain a prediction of whether respective points of the current point cloud are moving or static; update the current point cloud based on the prediction to obtain an updated point cloud; accumulate point clouds, including the updated point cloud, to obtain a point cloud reflecting one or more objects in a space, Col 25, lines 51-57. Also see abstract.); and 
Berger in view of Farabet is not found teaching explicitly converting the aggregate LiDAR point cloud to a surface element-based three- dimensional mesh.
However, Qian discloses obtaining point cloud via measurement by a 3D scanner, such as LiDAR (Light Detection and Ranging). In step S104, the cityscape point cloud data is converted into 3D surface model. The 3D surface model may comprise a 3D mesh model or polygonal model, where selected points in the modeling space are connected by line segments, the line segment forming polygons that each represent a surface element of the overall 3D surface model. For example, each surface element may roughly represent a corresponding surface portion in the real world as a plane bounded by its bounding polygon. (¶0028-¶0029). Qian finally produces enhanced 3D surface model with further surface details at step s110.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Berger in view of Farabet to include the teaching of Qian of converting the aggregate LiDAR point cloud to a surface element-based three-dimensional mesh, because, Qian’s approach produces enhanced 3D surface model with further surface details (see step s110 of Qian).

Allowable Subject Matter
Claims 31-36, 38-41 are allowable over prior art [Terminal Disclaimer is required to overcome the Double Patenting rejection made in this Office Action].
The following is an examiner’s statement of reasons for indicating allowance:
Regarding claim 31, none of the prior arts of record, either alone or in a reasonable combination found disclosing,
generating a ground truth mask for the ground truth three-dimensional point cloud; obtaining a three-dimensional map of the environment; performing ray casting on the three-dimensional map according to the trajectory to generate an initial three-dimensional point cloud that comprises a plurality of points; processing, using the machine-learned model, the initial three-dimensional point cloud to generate a probability of error map that provides a respective probability of error for one or more of the plurality of points of the initial three-dimensional point cloud; evaluating an objective function that compares the probability of error map generated by the machine-learned model to the ground truth mask; and modifying one or more values of one or more parameters of the machine-learned model based at least in part on the objective function.

Regarding claim 36, none of the prior arts of record, either alone or in a reasonable combination found disclosing,
wherein generating the three-dimensional model of the object based at least in part on the set of accumulated points comprises: mirroring the set of accumulated points along at least one axis of the three-dimensional bounding box to generate a set of mirrored points; concatenating the set of mirrored points with the set of accumulated points to generate a set of object points associated with the object; and generating the three-dimensional model of the object based at least in part on the set of object points.

Claims 24-26, 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims [Terminal Disclaimer is required to overcome the Double Patenting rejection made in this Office Action].
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 24, none of the prior arts of record, either alone or in a reasonable combination found disclosing,
wherein processing, using the machine-learned model, the initial three dimensional point cloud to predict the respective probability of error for the respective point of the plurality of points of the initial three- dimensional point cloud comprises: transforming the initial three-dimensional point cloud into a two-dimensional polar image grid; and processing, using the machine-learned model, the two-dimensional polar image grid to generate a two-dimensional ray dropout probability map.  

Regarding claim 25, none of the prior arts of record, either alone or in a reasonable combination found disclosing,
wherein performing the ray casting simulation on the three-dimensional map according to the trajectory to generate the initial three-dimensional point cloud comprises determining, for each of a plurality of rays, a ray casting location and a ray casting direction based at least in part on the trajectory.  
Regarding claim 26, none of the prior arts of record, either alone or in a reasonable combination found disclosing,
wherein performing the ray casting simulation on the three-dimensional map according to the trajectory to generate the initial three-dimensional point cloud comprises: identifying, for each of the plurality of rays, a closest surface element in the three- dimensional map to the ray casting location and along the ray casting direction; and generating, for each of the plurality of rays, one of the plurality of points with a respective depth based at least in part on a distance from the ray casting location to the closest surface element.

Regarding claim 29, none of the prior arts of record, either alone or in a reasonable combination found disclosing,
wherein the machine-learned model has been trained using an objective function that comprises a pixel-wise loss that compares a predicted dropout probability map with a ground truth dropout mask.

Regarding claim 30, none of the prior arts of record, either alone or in a reasonable combination found disclosing,
inserting one or more dynamic virtual objects into the three-dimensional map of the environment; Page 4 of 7wherein performing ray casting on the three-dimensional map comprises performing ray casting on the three-dimensional map including the one or more dynamic virtual objects.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619